Case 1:14-bk-11946        Doc 76   Filed 12/30/19 Entered 12/30/19 12:23:01        Desc Main
                                   Document     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF RHODE ISLAND

 In re:

 MARIO D. CAROSI and                             Chapter 13
 LEONITA A. CAROSI,                              Case No. 14-11946-DF

           Debtors.

      RESPONSE TO DEBTORS’ MOTION TO DETERMINE PROPRIETY OF
        POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES
                    FILED BY US BANK TRUST, N.A.

          NOW COMES U.S. Bank Trust National Association, as Trustee of the Bungalow

Series III Trust as serviced by BSI Financial Services (“U.S. Bank Trust”), and

respectfully responds to the Debtors’ Motion to Determine Propriety of Postpetition

Mortgage Fees, Expenses, and Charges filed by U.S. Bank Trust, N.A. (the “Motion”) as

follows:

   1. On July 18, 2019 and November 5, 2019 U.S. Bank Trust incurred tax advances in

          the amounts of $1,995.60 and $3,991.20.

   2. On December 4, 2019, counsel for U.S. Bank Trust filed a Notice of Postpetition

          Mortgage Fees, Expenses, and Charges which included the two tax advances

          mentioned above.

   3. On or about December 20, 2019, the Debtors filed their Motion, asking the court

          to determine the above referenced charges as improper.

   4. Upon receiving service of the Motion, BSI Financial Services conducted a review

          of the loan and has since determined that it has in fact received two (2) checks
Case 1:14-bk-11946    Doc 76   Filed 12/30/19 Entered 12/30/19 12:23:01        Desc Main
                               Document     Page 2 of 3



      from the Burrillville tax collector in the same amounts as the advances stated

      above.

   5. U.S. Bank Trust is in the process of amending it’s postpetition fee notice and

      anticipates filing such shortly. The amended notice will not have the two tax

      disbursements listed as recoverable from the Debtors.



WHEREFORE, U.S. Bank Trust respectfully requests that this Honorable Court

   1. Grant such relief as deemed just and proper.


                                            Respectfully submitted,

                                            U.S. BANK TRUST NATIONAL
                                            ASSOCIATION, AS TRUSTEE OF THE
                                            BUNGALOW SERIES III TRUST AS
                                            SERVICED BY BSI FINANCIAL SERVICES,

                                            /s/ Michael E. Swain, Esq.
                                            Michael E. Swain, Esq. (BBO#8190)
                                            Demerle Hoeger, LLP
                                            84 State Street
                                            Boston, MA 02109
                                            (617) 337-4444
                                            MSwain@DHNewEngland.com

DATE: December 30, 2019
Case 1:14-bk-11946       Doc 76   Filed 12/30/19 Entered 12/30/19 12:23:01       Desc Main
                                  Document     Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF RHODE ISLAND

 In re:

 MARIO D. CAROSI and                            Chapter 13
 LEONITA A. CAROSI,                             Case No. 14-11946-DF

           Debtors.

                                CERTIFICATE OF SERVICE

          I, Michael Swain, Esq. of the law firm of Demerle Hoeger, LLP, hereby certify

that I have this 30th day of December 2019 served on behalf of U.S. Bank Trust National

Association, as Trustee of the Bungalow Series III Trust as serviced by BSI Financial

Services, a Response to Debtors’ Motion to Determine and this Certificate of Service by

causing copies hereof to be sent by electronic mail via the Case Management /

Electronic Case Files (ECF) system and by first-class U.S. mail (M) to all parties not

appearing electronically but entitled to service per the Federal Rules of Bankruptcy

Procedure.

 Mario D. Carosi                                 John S. Simonian
 Leonita A. Carosi                               40 Montgomery St #2
 1384 Spring Lake Road                           Pawtucket, RI 02862 (ECF)
 Harrisville, RI 02830 (M)
 Gary L. Donahue                                 John Boyajian
 Office of the U.S. Trustee                      400 Westminster St. Box 12
 U.S. Courthouse                                 Providence, RI 02903 (ECF)
 One Exchange Terrace Suite 431
 Providence, RI 02903 (ECF)
                                                  /s/ Michael E. Swain, Esq.
                                                  Michael E. Swain, Esq.
